As filed with the Securities and Exchange Commission on March 17, 2016 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Cidara Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 46-1537286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6310 Nancy Ridge Drive, Suite 101 San Diego, California (Address of Principal Executive Offices) (Zip Code) 2015 Equity Incentive Plan 2015 Employee Stock Purchase Plan (Full titles of the plans) Jeffrey Stein, Ph.D.
